J-A26004-21


                               2022 PA Super 25

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RAHSAAN O. MAY                          :
                                         :
                   Appellant             :   No. 139 EDA 2021

    Appeal from the Judgment of Sentence Entered November 23, 2020
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0004281-2018


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

OPINION BY BOWES, J.:                             FILED FEBRUARY 15, 2022

      Rahsaan O. May appeals from his November 23, 2020 judgment of

sentence imposed after the trial court found him guilty of driving under the

influence (“DUI”) of a controlled substance. After careful review, we affirm.

      The trial court summarized the facts as follows:

            On February 28, 2018[,] at 8:33 a.m., police officers from
      the Radnor Township Police Department were dispatched to the
      200 block of King of Prussia Road, Radnor Township, Delaware
      County, Pennsylvania to respond to a report of an overturned box
      truck. King of Prussia Road is a state highway near a railroad
      overpass utilized by both AMTRAK and SEPTA’s regional rail
      system. King of Prussia Road and the secondary roadways leading
      to the overpass have multiple, clearly posted bridge height signs
      referencing a 10’ 10” clearance.       Upon arriving on scene,
      Officer Janoski observed a white box truck bearing Pennsylvania
      registration ZJM-4627 partially overturned and resting on its
      driver side positioned under the bridge. The truck displayed the
      name “Two Men and A Truck” and appeared to Officer Janoski to
      be a 19-foot box truck with a height of [twelve] feet. During the
      crash investigation it was determined the truck was operated by
J-A26004-21


      [Appellant] who was positively identified by his Pennsylvania
      Drivers’ License number.

            Appellant May stated he was traveling southbound on King
      of Prussia Road when the box of the truck struck the I-beam of
      the bridge causing the vehicle to overturn. [Appellant] was aware
      the truck was [twelve] feet high but he did not see the signs
      warning of the bridge height. When the truck collided with the
      bridge it overturned striking an occupied vehicle traveling under
      the overpass in a northbound direction.

            While speaking with [Appellant] at the scene, Officer Janoski
      detected an odor of burnt marijuana emanating from his person.
      When asked if he smoked anything that day, [Appellant]
      responded: “I smoked a little weed this morning.” While speaking
      with [Appellant], he persistently placed his hands inside his
      sweatshirt pockets despite Officer Janoski’s repeated instructions
      to [Appellant to] keep his hands visible. [Appellant] voluntarily
      agreed to an officer safety pat down and a green, leafy vegetable
      matter was located on his person.

             [Appellant] submitted to [s]tandardized [f]ield [s]obriety
      [t]esting and was ultimately placed in police custody. Appellant
      was transported to Bryn Mawr Hospital where he was advised of
      [c]hemical [t]esting [w]arnings DL-26 and voluntarily submitted
      to a chemical test of his blood.

Trial Court Opinion, 2/26/21, at 1-3 (citations omitted).

      Appellant was arrested and charged with DUI of a controlled substance.

The Commonwealth filed a motion in limine to exclude the testimony of

Appellant’s proposed expert, Dr. Lawrence Guzzardi. On October 14, 2020,

the trial court granted oral argument on the motion before excluding the

testimony and report. Appellant immediately proceeded to a non-jury trial.

The Commonwealth put forth the testimony of the operator of the vehicle that

Appellant hit, the officer who responded to the accident, and a toxicologist

who opined that Appellant’s blood contained marijuana metabolites. Appellant


                                     -2-
J-A26004-21



elected not to testify but argued that the marijuana detected in his blood was

too low to impair his ability to operate a motor vehicle. The trial court found

Appellant guilty of DUI of a controlled substance, an ungraded misdemeanor.

      On November 23, 2020, the court sentenced Appellant to six months of

restrictive probation and ordered him to pay a mandatory $1,000 fine and

$168 lab fee. As conditions of his restrictive probation, Appellant was ordered

to complete twenty days of electronic home monitoring, eighty hours of

community service, undergo a Court Reporting Network evaluation, and

complete safe driving classes. Appellant filed a post-sentence motion which

was denied. The instant appeal followed. Both Appellant and the trial court

complied with the mandates of Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1.    Whether the lower court erred in precluding the testimony
            of defense expert, Lawrence Guzzardi, MD, to refute the
            laboratory report (Exhibit C8) and testimony of two
            prosecution witnesses, since the expert’s proffered
            testimony was relevant, including on the issue of credibility,
            and therefore could have caused the factfinder to disregard
            some or all of the prosecution’s evidence, thereby resulting
            in acquittal?

      2.    Whether the court below erred and imposed an illegal
            sentence when it ordered Appellant to pay a fine without
            first assessing his ability to pay?

Appellant’s brief at 4-5.

      First, Appellant challenges the trial court’s decision to exclude expert

testimony and a report. See Appellant’s brief at 12-18. We review a trial

court’s decision to admit or exclude expert opinion testimony under an abuse

                                     -3-
J-A26004-21


of discretion standard. See Commonwealth v. Pi Delta Psi, Inc., 211 A.3d

875, 881 (Pa.Super. 2019). An abuse of discretion “occurs if the trial court

renders a judgment that is manifestly unreasonable, arbitrary or capricious;

that fails to apply the law; or that is motivated by partiality, prejudice, bias or

ill-will.” Id. (quoting Hutchinson v. Penske Truck Leasing Co., 876 A.2d

978, 984 (Pa.Super. 2005)).

      Herein,   the   trial   court   prohibited   Lawrence   Guzzardi,   M.D.,   a

toxicologist, from submitting a report or offering testimony after Appellant

conceded that Dr. Guzzardi would not dispute the test results indicating the

presence of marijuana in Appellant’s blood. N.T. Non-Jury Trial, 10/14/20, at

15. Instead, he planned to offer testimony questioning Appellant’s level of

impairment. Id. The trial court reasoned that since the controlled substance

subsection at issue prohibited any amount of the controlled substance to be

within an accused’s system, testimony regarding the level of Appellant’s

impairment was not relevant.          Id.; see also Pa.R.E. 402 (explaining that

relevant evidence is evidence that tends to establish a material fact in the

case or make a fact at issue more or less probable). We agree.

      Appellant proceeded to trial on a charge of 75 Pa.C.S. § 3802(d)(1)(i),

DUI of a controlled substance, which provides:

      (d) Controlled substances. An individual may not drive, operate
      or be in actual physical control of the movement of a vehicle under
      any of the following circumstances:

         (1) There is in the individual’s blood any amount of a:


                                         -4-
J-A26004-21


            (i) Schedule I controlled substance, as defined in the
            act of April 14, 1972 (P.L. 233, No. 64), known as The
            Controlled Substance, Drug, Device and Cosmetic Act;

75 Pa.C.S. § 3802(d)(1)(i) (emphasis added).

      Therefore, for the Commonwealth to meet its burden of proof, it needed

to prove: (1) that Appellant was in actual physical control or operated the

motor vehicle and (2) that he had a schedule I controlled substance in his

blood. Id. The Commonwealth was not required to establish that Appellant

was impaired in order to convict him pursuant to § 3802(d)(1)(i).          See

Commonwealth v. Hutchins, 42 A.3d 302, 310 (Pa.Super. 2012) (finding

that a conviction under § 3802(d)(1) does not require that a driver be

impaired, only that a driver has any amount of a specifically enumerated

controlled substance in his blood).      Since the DUI subsection at issue

criminalizes any amount of schedule I controlled substance in the blood, it was

within the court’s discretion to conclude that testimony regarding Appellant’s

level of impairment was irrelevant.

      Appellant counters that Commonwealth v. Taylor, 209 A.3d 444

(Pa.Super. 2019), supports his position.      See Appellant’s brief at 14-16.

However, his reliance on Taylor is misplaced. In Taylor, the appellant was

arrested for DUI after she crashed her vehicle into a utility pole, failed field

sobriety testing, and admitted to taking Xanax and Adderall. No blood testing

was completed, and the appellant was unable to provide the amounts she took

or how long before the accident they were ingested.


                                      -5-
J-A26004-21


      The appellant was charged with endangering the welfare of a child and

DUI of a Schedule IV controlled substance, a different subsection than the one

at issue in the case at bar. See 75 Pa.C.S. § 3802(d)(2). At trial, “a central

point of dispute” was whether the appellant was impaired by controlled

substances at the time she crashed the vehicle.     Id. at 447. To establish

impairment, the Commonwealth relied on the arresting officer’s testimony

about the field sobriety testing and his opinion that the appellant’s

performance was impaired due to drug use. The defense countered that the

appellant’s poor performance was due to a head injury and sought to admit

the testimony of Dr. Guzzardi. Dr. Guzzardi confirmed that appellant had been

prescribed Xanax and Adderral, but explained that, when taken as proscribed,

the appellant should have experienced little to no side effects from the drugs.

Dr. Guzzardi also attempted to opine that field sobriety testing had never been

validated as indicators of impairment due to drug use.          However, the

Commonwealth objected and the trial court sustained the objection.

Accordingly, the jury never heard Dr. Guzzardi’s opinion regarding the

effectiveness of field sobriety testing for detecting drug impairment.     The

appellant was convicted.

      On appeal, we reversed, holding that Dr. Guzzardi’s opinion was derived

from “years of rigorous scholarship” and would have rebutted the officer’s

conclusion that the appellant was impaired by drugs. Id. at 449, 451 (“the

excluded testimony went to the heart of a central jury question.”). Since it


                                     -6-
J-A26004-21


was for the jury to weigh the evidence, and it was never afforded the

opportunity, the trial court committed prejudicial error by excluding the

testimony. Id.

      Unlike in Taylor, herein, expert testimony concerning the impairing

effects of the medication was irrelevant to whether Appellant would be

convicted or acquitted.    The prosecution in this case involved a different

subsection of the DUI statute that did not require proof of impairment.

Moreover, the Commonwealth proved its case through admission of a blood

test result that showed the presence of marijuana in Appellant’s blood, not

field sobriety testing.   Dr. Guzzardi’s planned testimony would not have

challenged the methodology behind the chemical testing of Appellant’s blood,

nor the findings that Appellant had a Schedule I controlled substance in his

blood while driving. See N.T., 10/14/20, at 11-12, 15, 18-19, 23. Thus, it

would not have controverted the Commonwealth’s evidence and the trial court

was well within its discretion to deny the testimony. Accordingly, we find that

Taylor is inapplicable, and no relief is due on Appellant’s first issue.

      In his second claim, Appellant alleges that the court erroneously

imposed a mandatory fine without first assessing his ability to pay, which was

in violation of 42 Pa.C.S. § 9726(c), Pa.R.Crim.P. 706(C), and the excessive




                                      -7-
J-A26004-21


fines clause of the Pennsylvania and United States Constitutions.1         See

Appellant’s brief at 18.        Since this argument challenges the legality of

Appellant’s sentence, “[o]ur standard review over such questions is de novo

and our scope of review is plenary.” Commonwealth v. Wolfe, 106 A.3d

800, 802 (Pa.Super. 2014). For the reasons that follow, we find that § 9726(c)

does not apply to mandatory fines, Rule 706(C) does not require an ability to

pay hearing until incarceration for failure to pay is at issue, and 75 Pa.C.S.

§ 3804(c)(1)(ii) does not violate the excessive fines clause of the Pennsylvania

and United States Constitutions.

I.     42 Pa.C.S. § 9726(c)

       First, Appellant argues that the trial court erred by imposing a $1,000

fine without conducting a hearing to determine his ability to pay pursuant to

42 Pa.C.S. § 9726(c). See Appellant’s brief at 18. Section 9726(c) provides,

in relevant part, as follows:

       The court shall not sentence a defendant to pay a fine unless it
       appears of record that:

          (1)    the defendant is or will be able to pay the fine[.]

42 Pa.C.S. § 9726(c). Appellant contends that § 9726(c) required the trial

court to hold such a hearing before imposing any fine. Id. at 19. Appellant



____________________________________________


1  Appellant raises this claim for the first time on appeal. However, this claim
is non-waivable since Appellant argues that it implicates the legality of his
criminal sentence. See Commonwealth v. Boyd, 73 A.3d 1269, 1270
(Pa.Super. 2013) (en banc). Accordingly, we decline to find waiver.

                                           -8-
J-A26004-21


concedes   that   the   fine   imposed   here   was   required   by   75   Pa.C.S.

§ 3804(c)(1)(ii), but nevertheless asserts that § 3804 and § 9726 can be

harmonized by reading the provisions so as to conclude that the mandatory

fine must be imposed unless the defendant cannot afford it. Id. at 28-31.

Specifically, 75 Pa.C.S. § 3804(c)(1)(ii) provides as follows:

      An individual who violates section 3802 . . . (d) shall be sentenced
      as follows:

         (1) for a first offense, to:

            ...

            (ii) pay a fine of not less than $1,000 nor more than
            $5,000[.]

75 Pa.C.S. § 3804(c)(1)(ii) (emphasis added).         Appellant also urges us to

overrule or distinguish Commonwealth v. Cherpes, 520 A.2d 439

(Pa.Super. 1987), which held that the general provisions of § 9726(c) could

not prevail over a specific penalty provision. Id. at 28.

      In contrast, the Commonwealth responds that Appellant’s sentence was

legal. See Commonwealth’s brief at 18-19. It maintains that the ability-to-

pay inquiry of § 9726(c) is required only for non-mandatory fines. Id. at 19

(citing Commonwealth v. Ford, 217 A.3d 824, 829 (Pa. 2018)).                 Thus,

consistent with Cherpes and its progeny, the Commonwealth maintains that

the specific penalty provision at issue herein must govern. Id. at 19-20; see

also 75 Pa.C.S. § 3804(c)(1)(ii). We agree.




                                        -9-
J-A26004-21


      It is well-established that § 9726(c) does not apply to mandatory fines.

See Commonwealth v. Gipple, 613 A.2d 600, 601 n. 1 (Pa.Super. 1992)

(finding that § 9726(c) did not apply to mandatory fines). This position was

recently reinforced by our Supreme Court in Ford, wherein the Court observed

that “a presentence hearing on the ability to pay a mandatory fine is not

required.” Ford, supra at 827-28 (citing Gipple, supra at 601 n.1).

      In this case, the trial court concluded that the fine imposed was

statutorily required by § 3804(c)(1)(ii). See Trial Court Opinion, 2/26/21 at

23-26. Specifically, 75 Pa.C.S. § 3804(c)(1)(ii) provides that “an individual

who violates section 3802 . . . shall be sentenced,” on a first offense, to “pay

a fine of not less than $1,000 nor more than $5,000.”               75 Pa.C.S.

§ 3804(c)(1)(ii) (emphasis added). We agree that the sentencing court was

statutorily required to impose a fine of at least $1,000. See Oberneder v.

Link Computer Corp., 696 A.2d 148, 150 (Pa. 1997) (“By definition, ‘shall’

is mandatory.”). Thus, § 9726(c) was inapplicable and Appellant’s claim of an

illegal sentence is meritless. See Ford, supra at 827-28. Furthermore, for

the reasons explained, infra, we reject Appellant’s argument urging us to

overturn or distinguish Cherpes. This panel is bound by existing precedent

and, therefore, lacks the authority to overturn another panel decision. See

Commonwealth v. Beck, 78 A.3d 656 (Pa.Super. 2008) (holding that a

three-judge panel of this Court is “not empowered to overrule another panel

of the Superior Court”).


                                     - 10 -
J-A26004-21


      In Cherpes, a township commissioner was convicted of violations of the

State Ethics Act and unsworn falsification to authorities.         As part of his

sentence, the commissioner was ordered to pay a mandatory fine of $197,061

pursuant to a specific penalty provision. On appeal, he argued that the specific

penalty provision, which required a penalty equal to three times the amount

gained through violation of the State Ethics Act, should have been construed

in light of § 9726(c) so that the fine was tempered by his ability to pay. See

Cherpes, supra at 449.        In affirming the commissioner’s sentence, the

Cherpes court concluded that a statute setting forth a mandatory penalty was

“specific,” and thus “prevail[ed] over the more general provision in § 9726(c).”

Id. at 449 (citing Commonwealth v. Bidner, 422 A.2d 847 (Pa.Super.

1980); 1 P.S. § 1933).       Accordingly, our review confirms that Cherpes

controls in these circumstances. Thus, Appellant’s argument is without merit.

II.   Pa.R.Crim.P. 706(C)

      In his second sub-claim, Appellant alleges that the $1,000 fine

constituted an illegal sentence under Pa.R.Crim.P. 706(C). See Appellant’s

brief at 24. Pennsylvania Rule of Criminal Procedure 706(C) provides:

      The court, in determining the amount and method of payment of
      a fine or costs shall, insofar as is just and practicable, consider the
      burden upon the defendant by reason of the defendant’s financial
      means, including the defendant's ability to make restitution or
      reparations.




                                      - 11 -
J-A26004-21


Pa.R.Crim.P. 706(C). In Appellant’s view, Rule 706(C) also instructs courts to

consider the burden upon a defendant before imposing a fine, such that a

failure to do so constitutes an illegal sentence. Id. at 24-25. We disagree.

      When viewed in its proper context, it is clear that Rule 706(C) only

requires the court to hold an ability-to-pay hearing when a defendant faces

incarceration for failure to pay court costs previously imposed on him:

      (A) A court shall not commit the defendant to prison for
      failure to pay a fine or costs unless it appears after hearing that
      the defendant is financially able to pay the fine or costs.

      (B) When the court determines, after hearing, that the defendant
      is without the financial means to pay the fine or costs immediately
      or in a single remittance, the court may provide for payment of
      the fines or costs in such installments and over such period of time
      as it deems to be just and practicable, taking into account the
      financial resources of the defendant and the nature of the burden
      its payments will impose, as set forth in paragraph (D) below.

      (C) The court, in determining the amount and method of payment
      of a fine or costs shall, insofar as is just and practicable, consider
      the burden upon the defendant by reason of the defendant's
      financial means, including the defendant's ability to make
      restitution or reparations.

      (D) In cases in which the court has ordered payment of a fine or
      costs in installments, the defendant may request a rehearing on
      the payment schedule when the defendant is in default of a
      payment or when the defendant advises the court that such
      default is imminent. At such hearing, the burden shall be on the
      defendant to prove that his or her financial condition has
      deteriorated to the extent that the defendant is without the means
      to meet the payment schedule. Thereupon the court may extend
      or accelerate the payment schedule or leave it unaltered, as the
      court finds to be just and practicable under the circumstances of
      record. When there has been default and the court finds the
      defendant is not indigent, the court may impose imprisonment as
      provided by law for nonpayment.


                                     - 12 -
J-A26004-21


Pa.R.Crim.P. 706 (emphasis added).

      Our review of the relevant authority confirms our interpretation of Rule

706. As we have previously explained:

      [A] defendant is not entitled to a pre-sentencing hearing on his or
      her ability to pay costs. While Rule 706 permits a defendant to
      demonstrate financial inability either after a default hearing or
      when costs are initially ordered to be paid in installments, the Rule
      only requires such a hearing prior to any order directing
      incarceration for failure to pay the ordered costs.... [I]t is not
      constitutionally necessary to have a determination of the
      defendant’s ability to pay prior to or at the judgment of sentence.
      We [therefore] conclude that [a] ... trial court only [must] make
      a determination of an indigent defendant’s ability to render
      payment before he/she is committed.

Commonwealth v. Childs, 63 A.3d 323, 326 (Pa.Super. 2013) (citation

omitted).

      Here, Appellant was convicted of § 3802(d)(1)(i), and the trial court was

required to impose the $1,000 fine as a result.               See 75 Pa.C.S.

§ 3804(c)(1)(ii).   Consistent with the foregoing, the trial court properly

concluded that because it was not committing Appellant to serve incarceration

for failing to pay the mandatory fine, no ability to pay hearing was required.

See Trial Court Opinion, 2/26/21, at 24-26.           Appellant counters that

Commonwealth v. Martin, 335 A.2d 424 (Pa.Super. 1975) (en banc), and

Commonwealth v. Lopez, 248 A.3d 589 (Pa.Super. 2021) (en banc),

support his position that an ability to pay hearing was required by Rule 706(C).

We disagree.




                                     - 13 -
J-A26004-21


        In Martin, the defendant was convicted of involuntary manslaughter

and sentenced to pay a $5,000 fine pursuant to a discretionary sentencing

statute. The relevant statute instructed the sentencing court that it “may”

sentence a person convicted of a first-degree misdemeanor to pay a fine not

exceeding $10,000. On appeal, we vacated and remanded for resentencing

because we found that the sentencing court’s reasoning for imposing a $5,000

fine was improper. Id. at 426. Accordingly, we vacated the non-mandatory

fine on grounds not related to Rule 706.     Thus, this case is inapposite to

Appellant’s argument.

        Lopez involved the imposition of mandatory court costs following a

probation revocation.   Prior to the resentencing hearing, appellant filed a

motion for an ability-to-pay hearing to waive costs, which he argued was

required by Rule 706(C). The court heard argument on the legal issues raised

by the motion before denying it. On appeal, this Court conducted a statutory

analysis of Rule 706(C) and found that Rule 706(C) did not require a trial

court to hold an ability-to-pay hearing until a defendant risked incarceration

for failing to pay court costs. See Lopez, supra at 592. While the trial court

retained discretion to hold an ability-to-pay hearing at sentencing, it was not

mandated to do so by Rule 706(C). Instantly, Appellant was subjected to a

mandatory fine and was not facing incarceration due to a failure to pay the

fine.   Thus, Appellant’s reliance on Lopez is unavailing.    Accordingly, his

second sub-claim also fails.


                                    - 14 -
J-A26004-21


III. Excessive Fines Clause

       In his final sub-claim, Appellant contends that the imposition of a $1,000

fine violated the prohibition against excessive fines contained in the Eighth

Amendment of the United States Constitution and Article I, Section 13 of the

Pennsylvania Constitution.         See Appellant’s brief at 32-42.   Specifically,

Appellant contends that § 3804 is unconstitutional because it requires a

sentencing judge to impose a mandatory fine without ever permitting the

judge to consider whether the fine would “effectively pauperize a defendant

for a single act.” Id. at 36. We disagree.

       Whether a fine is excessive under our Constitution is a question of law,

therefore our standard of review is de novo and our scope of review is plenary.

See Commonwealth v. Eisenberg, 98 A.3d 1268, 1279 (Pa. 2014). The

Eighth Amendment to the U.S. Constitution provides that “[e]xcessive bail

shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.” U.S. CONST., Amend. VIII. The protections provided

by Article I, Section 13 of the Pennsylvania Constitution are coextensive with

those provided by the Eighth Amendment.2 See Commonwealth v. 5444

Spruce Street, Philadelphia, 832 A.2d 396, 399 (Pa. 2003).




____________________________________________


2 Article I, Section 13 of the Pennsylvania Constitution states that “[e]xcessive
bail shall not be required, nor excessive fines imposed, nor cruel punishments
inflicted.” PA. CONST., Art. I, § 13.

                                          - 15 -
J-A26004-21


      In addressing Appellant’s argument, we are guided by Eisenberg,

which instructs us to consider whether the fine imposed was reasonably

proportionate to the crime it criminalizes. In Eisenberg, our Supreme Court

determined that a mandatory minimum fine of $75,000 for a conviction of a

first-degree misdemeanor theft from a casino of $200 was an excessive fine

in violation of Article I, Section 13 of the Pennsylvania Constitution.      In

conducting its proportionality analysis, the Court was persuaded by the fact

that: (1) the amount owed was 375 times the amount of the theft; (2) the

Crimes Code equivalent of the appellant’s offense – a first degree

misdemeanor – would have been $10,000; (3) the maximum fine imposable

under the Crimes Code was $50,000, which would be for a murder or

attempted murder conviction, and (4) the fine would exhaust five years of

pre-tax income for a minimum wage worker, “effectively pauperiz[ing] a

defendant for a single act.”      Id. at 1286.     The Eisenberg court also

distinguished its holding from cases where the fine is “tailored, scaled, and in

the strictest sense calculated to their offenses”, as follows:

      In [Commonwealth v.] Church, [522 A.2d 30 (Pa.1987),]
      overweight vehicles were fined on a sliding scale per pound over
      the weight limit. In Eckhart [v. Department of Agriculture, 8
      A.3d 401 (Pa.Cmwlth. 2010) ], the appellant kennel operator had
      committed numerous infractions incurring a fine amount in excess
      of $150,000 based on a $100–$500 per dog/per day penalty
      scheme, $15,000 of which appellant claimed was excessive in light
      of perceived triviality of the offense. In [Commonwealth v.]
      CSX [Transportation, Inc., 653 A.2d 1327 (Pa.Cmwlth. 1995),]
      the appellant’s train car leaked enough corn syrup into the
      Youghiogheny River to kill approximately 10,000 fish, and thus


                                     - 16 -
J-A26004-21


     appellant incurred a roughly $100,000 fine, based on a $10 per
     fish calculation.

Id. at 1287 n.24 (emphasis in original).

     Herein, the statute at issue follows the “sliding scale” approach

expressly sanctioned by Eisenberg as it is “tailored, scaled, and in the

strictest sense calculated to [the] offenses.”   Id. at 1287.   Section 3804

distinguishes DUI punishments based upon the substance imbibed, the level

of impairment, the number of prior DUI’s committed, if there was an accident

that resulted in bodily injury or property damage, and if there were any minor

occupants. See Pa.C.S. § 3804. Further, the mandatory DUI fines at issue

in this case amount to far less than the substantial criminal administrative

penalties in Church and CSX. See Eisenberg, supra at 1287 n.24.

     With specific regard to Appellant’s § 3802(d)(1)(i) conviction, our

legislature has encased the proportionality assessment favored by Eisenberg

within the statute, which is tailored and scaled based upon the number of DUI

offenses a defendant has committed:

     (c)    Incapacity;    highest    blood    alcohol;     controlled
     substances.--An individual who violates section 3802(a)(1) and
     refused testing of breath under section 1547 (relating to chemical
     testing to determine amount of alcohol or controlled substance)
     or testing of blood pursuant to a valid search warrant or an
     individual who violates section 3802(c) or (d) shall be sentenced
     as follows:

     (1) For a first offense, to:

        (i) undergo imprisonment of not less than 72 consecutive
        hours;


                                    - 17 -
J-A26004-21


        (ii) pay a fine of not less than $1,000 nor more than $5,000;

        (iii) attend an alcohol highway safety school approved by the
        department; and

        (iv) comply with all drug and alcohol treatment requirements
        imposed under sections 3814 and 3815.

     (2) For a second offense, to:

        (i) undergo imprisonment of not less than 90 days;

        (ii) pay a fine of not less than $1,500;

        (iii) attend an alcohol highway safety school approved by the
        department; and

        (iv) comply with all drug and alcohol treatment requirements
        imposed under sections 3814 and 3815.

     (3) For a third or subsequent offense, to:

        (i) undergo imprisonment of not less than one year;

        (ii) pay a fine of not less than $2,500; and

        (iii) comply with all drug and alcohol treatment
        requirements imposed under sections 3814 and 3815.

75 Pa.C.S. § 3804(c).

     Additionally, the $1,000 fine does not threaten Appellant with the

functional equivalent of “pauperization.” See Eisenberg, supra at 1285-86.

The Eisenberg Court found persuasive the fact that with a minimum wage of

$7.25 per hour, a $75,000 fine would exhaust approximately five years of pre-

tax income of a minimum wage worker. However, with minimum wage still

at $7.25 per hour, § 3804(c)(1)(ii)’s $1,000 fine is seventy-five times less

impactful than the one at issue in Eisenberg.

                                     - 18 -
J-A26004-21


      Simply put, Appellant has not convinced us that the fine at issue was

akin to the one our Supreme Court struck down in Eisenberg.          A fine of

$1,000 is not grossly disproportionate to the crime committed and unlikely to

deprive Appellant of his livelihood. Undoubtedly, the Commonwealth has a

compelling interest in protecting its citizens from the dangers posed by

impaired driving, which are well-established.       See Commonwealth v.

Tarbert, 535 A.2d 1035, 1042 (Pa. 1987) (citing a string of cases

summarizing the “terrible costs in human life, injury and potential” that drunk

driving exacts). Indeed, we do not underestimate the impact of Appellant’s

actions, and those similarly situated, which by driving after imbibing

intoxicating substances put the lives and property of other citizens of this

Commonwealth at risk. See N.T. 10/14/20, at 38 (Mr. Flaherty testifying that

if Appellant’s truck had impacted his vehicle any lower it “probably would have

just killed me”).

      Herein, the legislature found that driving while impaired by a Schedule

I substance merited a minimum mandatory fine of $1,000. See 75 Pa.C.S.

§ 3804(c).   As that punishment is proportional to the crime, we hold that




                                    - 19 -
J-A26004-21


§ 3804 does not violate the excessive fines clause of the Pennsylvania or

United States Constitution.3, 4

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/15/2022




____________________________________________


3 Public Justice and the American Civil Liberties Union have filed amicus curiae
briefs in support of Appellant’s position. However, their arguments are more
properly addressed to this Court en banc or to our Supreme Court, as we lack
the authority to overrule the precedent they challenge or to make policy
determinations.

4 Our decision does not bar Appellant from requesting an ability-to-pay
hearing in the future. A defendant has the constitutional right to an
opportunity to show that he cannot afford the fine or costs that have been
imposed on him prior to being incarcerated for failure to pay the fine or costs.
See Commonwealth v. Lopez, 248 A.3d 589, 594 (Pa.Super. 2021).

                                          - 20 -